      Case 3:21-cv-00060-CWR-FKB Document 20 Filed 05/25/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF MISSISSIPPI
                                  NORTHERN DIVISION

KENNETH M. HARPER                                                                     PLAINTIFF

V.                                                   CIVIL ACTION NO. 3:21-CV-60-DPJ-FKB

BOARD OF SUPERVISORS OF WARREN COUNTY, ET AL.                                     DEFENDANTS


                                     ORDER OF RECUSAL

       This cause is before the Court, sua sponte, for purposes of recusal pursuant to 28 U.S.C.

§ 455. It is appropriate under the standards set forth in 28 U.S.C. § 455 that the undersign recuse

himself from this case.

       It is, therefore, ORDERED, that the undersigned recuses himself from all further

proceedings in this case.

       SO ORDERED AND ADJUDGED this the 25th day of May, 2021.

                                             s/ Daniel P. Jordan III
                                             CHIEF UNITED STATES DISTRICT JUDGE
